DETAILED ACTION
This final action is in response to the amendments filed on 2 March, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, and 11-17 are pending
Claims 11-17 are withdrawn
Claim 1 was amended
Claims 2 and 10 were cancelled
Specification
The disclosure was previously objected to for informalities. The applicant has successfully addressed these issues in the amendment filed on 2 March, 2022. The objections to the specification are therefore withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by H. W. Ellis et al. (US 2690144 A), hereinafter Ellis.  

    PNG
    media_image1.png
    454
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    902
    1190
    media_image2.png
    Greyscale

  With regard to claim 1, Ellis teaches a barricade comprising: a mounting portion (46) configured to be fixedly mounted on an inside face of an outward opening door (12)(mounting portion 46 is mounted on an inside face, or face that is inside the door which opens outwardly from the inside); and a locking portion (labeled in Fig. 3) attached to the mounting portion (46)(the locking portion arms 34 and 36 are attached to the mounting portion 46 where the mounting portion holds and guides the arms in place), the locking portion comprising: 
a frame (18) having a first telescoping arm (34) and a second telescoping arm (30) contained therein, wherein the first telescoping arm (34) is arranged to extend from the frame (18) in a first direction and the second telescoping (34) arm is arranged to extend from the frame (18) in a second direction opposite the first direction (arm 36 extends from the frame 18 into the recess 44 to the left in Fig. 2 while the second telescoping arm extends in the opposite direction to the right),
wherein the barricade is configured to adopt both a locked position and an unlocked position (Column 4 lines 62 to 73 describe the locking configuration while unlocking would be the reverse and requires the locking pins to be pulled back) and in the unlocked position, the first telescoping arm and the second telescoping arm are each retained fully or partially inside the frame and in the locked position, the first telescoping arm and the second telescoping arm each extend farther beyond the frame than in the unlocked position (Column 4 lines 62 to 73 describe the locking operation where the arms extend outwardly of the edges of the frame and therefore must be retained fully or partially inside the frame during the unlocked position), and
wherein the barricade is configured to be moved from the unlocked position to the locked position from the inside face of the door when the door is closed (when the door is closed, the barricade is configured to move from an unlocked position to a locked position as described in lines 68-73 in column 4 and lines 8-10 in column 5), and the door cannot be opened from the outside when the barricade is in the locked position (It is known in the art that a locked position means that the door cannot be opened from the outside).
With regard to claim 2, Ellis teaches the barricade of claim 1, wherein the barricade is configured to adopt both a locked position and an unlocked position (Column 4 lines 62 to 73 describe the locking configuration while unlocking would be the reverse and requires the locking pins to be pulled back) and in the unlocked position, the first telescoping arm and the second telescoping arm are each retained fully or partially inside the frame and in the locked position, the first telescoping arm and the second telescoping arm each extend farther beyond the frame than in the unlocked position (Column 4 lines 62 to 73 describe the locking operation where the arms extend outwardly of the edges of the frame and therefore must be retained fully or partially inside the frame during the unlocked position).
With regard to claim 6, Ellis teaches the barricade of claim 1, wherein the first telescoping arm and the second telescoping arm are each spring-loaded (the telescoping arms 34 and 30 are each spring-loaded where the spring 64 provides a load onto arm to assist in into a certain position).
With regard to claim 7, Ellis teaches the barricade of claim 6, wherein the locking portion further comprises a first pin lock (58) secured in the frame (18) and positioned to retain the first telescoping arm (34) when the barricade is in an unlocked position (column 4, lines 28 to 54 describes how pin 58 keeps the bolt retracted) and a second pin lock secured in the frame and positioned to retain the second telescoping arm when the barricade is in an unlocked position (column 3, lines 42 to 49 describe how each locking bolt is identically the same as the one with pin lock 58 and therefor only show and explain the one. Since they are identical, the second pin lock is identical as pin lock 58 and the second telescoping arm is identical as telescoping arm 34).
With regard to claim 8, Ellis teaches the barricade further comprising a release bar (24) on the frame (18) that, when activated, releases the first telescoping arm (34) from the first pin lock (58) and simultaneously releases the second telescoping arm (identical to 34) from the second pin lock (identical to 58) (when 24 is activated, as described in column 4, lines 55 to 67, the telescoping arms 34 and those identical to 34 are released).  
Claims 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Nygren et al. (US 20100018264 A1), hereinafter Nygren.  
With regard to claim 1, Nygren teaches a barricade comprising: 
a mounting portion (116A/B) configured to be fixedly mounted on an inside face of an outward opening door (20 and 22 are capable of being fixedly mounted on various structures as 0053 states, including a door structure while paragraph 0056 describes the barricade configured to be on the inside surface of the door); and 
a locking portion (10 without 116A/B) attached to the mounting portion (116A/B) (the locking portion 10 is attached to the mounting portion 116A/B when assembled because the mounting portion 116A/B holds the locking portion to the structure), the locking portion (10 without 116A/B) comprising: 
a frame (20/22) having a first telescoping arm (14) and a second telescoping arm (16) contained therein, wherein the first telescoping arm (14) is arranged to extend from the frame in a first direction (arm 14 extends from the frame to one direction) and the second telescoping arm (16) is arranged to extend from the frame in a second direction opposite the first direction (arm 16 extends the frame in an opposite direction than arm 14),
 wherein the barricade is configured to adopt both a locked position and an unlocked position and in the unlocked position (the end of paragraph 0053 describes the ability to lock and unlock), the first telescoping arm (14) and the second telescoping arm (16) are each retained fully or partially inside the frame (20/22) and in the locked position, the first telescoping arm (14) and the second telescoping arm (16) each extend farther beyond the frame (20/22) than in the unlocked position, and 
wherein the barricade is configured to be moved from the unlocked position to the locked position from the inside face of the door when the door is closed (when the door is closed, the barricade is configured to move from the unlocked position to the locked position from the inside face of the door), and the door cannot be opened from the outside when the barricade is in the locked position (It is known in the art that a locked position means that the door cannot be opened from the outside).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren in view of Beck et al. (US 4142747 A), hereinafter Beck.  
With regard to claim 3, Nygren teaches the barricade of claim 1, wherein the mounting portion (116A/B) further includes a U-channel (116A/B are in the shape of a U).
Nygren does not teach a steel U-channel.
Beck teaches a barricade with various components preferably made of steel due to it being a strong material. (column 5 lines 13-16 describe aluminum and steel are preferred but similar strong materials can be used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the U-channel of Nygren by manufacturing it with steel for increased strength and durability, taught by Beck. 
With regard to claim 4, Nygren teaches the barricade of claim 3 further comprising a pressure bar (118A/B) inside the U-channel (of 116A/B) and at least two guide pins (56 and 66) slidably inserted in the U-channel (the guide pins 56 and 66 slide within U-channel slot 122).
Nygren does not teach a pressure bar made of steel inside the U-channel nor two guide pins made of steel slidably inserted in the U-channel.
Beck teaches a barricade with various components preferably made of steel due to it being a strong material. (column 5 lines 13-16 describes aluminum and steel are preferred but similar strong materials can be used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Nygren’s pressure bar inside the U-channel and two guide pins slidably inserted in the U-channel with those made of steel as Beck teaches for increase strength and durability. 

    PNG
    media_image3.png
    642
    916
    media_image3.png
    Greyscale

 With regard to claim 5, Nygren teaches the barricade of claim 4 further comprising at least two pressure screws (labeled in FIG. 16) with knobs (the bolt head is considered a knob: a knob is a rounded protuberance according to Merrisam-Webster) to tightly fit the pressure bar (118A/B) to the door (the screws labeled in FIG. 16 tightly fits the pressure bar 118A/B to the door via the screws providing pressure on 116A/B to fix it to the door where the pressure bar 118A/B is within 116A/B and therefore is tightly fit to the door).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nygren in view of Hutson (US 5490696 A), hereinafter Hutson.
With regard to claim 9, Nygren teaches the barricade of claim 1, wherein the mounting portion (116A/B) is attached to the locking portion (10 without 116A/B).
Nygren fails to teach wherein the mounting portion is pivotally attached to the locking portion with two or more swivel pins.
Hutson teaches the mounting portion (30) pivotally attached to the locking portion (74) with two or more swivel pins (64 and 48) (the locking portion 74 pivots from mounting portion 30 through the pins 64 and 48)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the barricade of Nygren with the components of Hutson in order to make the barricade more versatile in allowing the locking portion the ability to secure door frame brackets, such as Nygren 26, at different positions distanced from the door. It also gives the arms the ability to secure the door against the frame and not just a door bracket).
Response to Arguments
Applicant's arguments filed 2 March, 2022 have been fully considered but they are not persuasive. The cited references, respectfully, disclose the subject matter within the claims as the language states. 
In regards to the applicant’s remarks, the amendments do not prevent the references from disclosing the features recited because the amendments do not specify where the barricade is operated from, only where the barricade is configured to move from. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/
Examiner, Art Unit 3675                                                                                                                                                                                           Thursday, June 2, 2022



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675